DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, the recitation “apply a torque to the generator according to a predetermined torque profile selected from a plurality of torque profiles; and wherein the predetermined torque profile is selected based on the determined acceleration of the generator rotor at the end of the voltage dip” is indefinite. The recitation appears to imply that the “apply a torque” is done at the end of the voltage dip since the predetermined torque profile is selected at the end of the voltage dip. However, the recitation is unclear since it is never mentioned when the torque is applied. The Examiner suggests amending the recitation to recite “apply a torque to the generator at the end of the voltage dip
The recitation “predetermined torque profile” is indefinite because it fails to clearly define “profile” which can be an indefinite number of definitions. The Examiner suggests amending the recitation to recite “apply a torque to the generator according to a predetermined torque profile selected from a plurality of torque profiles, wherein the predetermined torque profile describe torque as a function of time”.
Claims 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. The omitted steps are: determining the acceleration of a rotor of the generator.
Regarding claim 31, the last limitation recites “the first or the second torque rate is selected based on an acceleration of a rotor of the generator at the moment of recovery”. However, this “moment of recovery” is never defined nor is the step of defining the acceleration of the rotor of the generator. The Examiner suggests adding a recitation after line 5 of claim 31 to include “determining an acceleration of a rotor of the generator at a moment of recovery”.

Allowable Subject Matter
Claims 16-23 are allowed.
Claims 24-35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100283247 A1 to Krueger discloses a single torque value used to improve vibrations after a grid dip but does not mention a plurality of torque profiles or selecting torque profiles based on an acceleration of the generator rotor after the grid dip. US 20170107973 A1 to Drossel et al. discloses the correlation between acceleration and torque but is not related to control after end of voltage dips. US 20140097619 A1 to Laborda Rubio et al. discloses determining the acceleration of the generator rotor after a voltage dip but uses pitch controls to improve nacelle vibration instead of torque profiles. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457.  The examiner can normally be reached on M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/VIET P NGUYEN/Primary Examiner, Art Unit 2832